DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 6/6/2022 has been entered.  Claims 1-6 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102/103
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaminaga (US2016/0160063, Entire document, particularly as noted below) or Omura (US2016/0237308, Entire document, particularly as noted below) for the reasons recited in the prior office action and restated below, wherein the Examiner again takes the position that the gas barrier structure of the invention taught by Kaminaga or Omura is the same structure as in the instant invention wherein the water-swellable layered synthetic mica, as the inorganic layered mineral of 10nm-100nm preferred thickness, is intercalated with the polyvinyl alcohol as the water-soluble polymer and cleaved/exfoliated in the aqueous coating composition, forming a labyrinth structure of dispersed, exfoliated, high-aspect-ratio crystal layers or platelets in the gas barrier layer that has transparency and high gas barrier properties as in the instant invention; and given that the claimed luminance properties are disclosed by the Applicant as being an indication of the dispersion and orientation of the layered mineral in the gas barrier layer, the Examiner maintains her position that the claimed invention as recited in instant claims 1-6 is anticipated by Kaminaga or Omura, or alternatively, rendered obvious over the teachings of Kaminaga or Omura for the reasons detailed below.
As discussed in the prior office action, Kaminaga or Omura each discloses a gas barrier film comprising a substrate, a gas barrier layer located on at least one surface of the substrate (as in instant claim 1; Kaminaga: Paragraph 0020; Omura: Abstract, Paragraph 0027), and further layers including a heat seal layer laminated to the gas barrier layer via an adhesive agent layer (as in instant claim 6; Kaminaga: Paragraphs 0127, 0137-0139; Omura: Paragraphs 0111-0113); wherein the gas barrier layer comprises an aqueous polyurethane resin (A) that contains an acid group-containing polyurethane resin and a polyamine compound (Kaminaga: Abstract; Omura: Paragraphs 0033-0035); a water soluble polymer (B), particularly polyvinyl alcohol (as utilized in the instant examples), in a content as in instant claim 5 (Kaminaga: Abstract; Omura: Paragraphs 0068, 0080, and 0085); and an inorganic layered mineral (C), particularly water-swellable synthetic mica that can swell in water and be cleaved (e.g. exfoliated, as utilized in the instant examples), in a content as in instant claim 5 (Kaminaga: Paragraphs 0070 and 0073; Omura: Paragraphs 0071-0072, 0075, 0081, and 0085); such that the only difference between the teachings of the cited prior art and the instantly claimed invention as recited in instant claims 1-6 is that Kaminaga or Omura does not specifically disclose the luminance/standard deviation properties as recited in instant claims 1-4.
However, Kaminaga or Omura each discloses that the inorganic layered mineral has a high aspect ratio with a thickness of less than or equal to 500nm as in the instant invention, preferably a thickness of 10nm to 100nm, with the water-swellable synthetic mica as the inorganic layered mineral having a high compatibility/miscibility with the aqueous polyurethane as in the instant invention (Kaminaga: Paragraphs 0074-0075; Omura: Paragraphs 0076-0077); and that the water-soluble polymer is intercalated between the unit crystal layers of the preferred water-swellable layered mineral which swell in water and cleave (e.g. exfoliate) as in the instant invention (Kaminaga: Paragraphs 0063, 0070, 0087; Omura: Paragraph 0066, 0072).  Kaminaga or Omura also discloses that the gas barrier layer is formed from an aqueous coating composition (as in the instant invention) wherein the components of the gas barrier layer are evenly or uniformly mixed, with the high-aspect-ratio water-swellable synthetic mica evenly or uniformly dispersed in the resulting gas barrier layer in a labyrinth or an arranged manner (as in the instant invention) to provide high gas barrier properties, particularly oxygen permeability at a temperature of 20ºC and humidity of 80% RH of 3-8 cm3/m2-day-atm or 2-8 cm3/m2-day-atm, respectively (Kaminaga: Entire document, particularly Abstract, Paragraphs 0067, 0075, 0168, Examples; Omura: 0039, 0057, 0076, 0099, 0133, Examples); as well as transparency wherein Kaminaga or Omura specifically discloses that the invention relates to gas barrier films which are used in the packaging field requiring high gas barrier properties and transparency in which the contents or products inside are able to be recognized as in the instant invention (Kaminaga: Paragraph 0003; Omura: Paragraph 0002).  Hence, given that the gas barrier layer taught by Kaminaga or Omura comprises the same materials, in the same contents and in the same structure as in the instant invention wherein the water-swellable layered synthetic mica, as the inorganic layered mineral of preferred 10nm-100nm thickness, is intercalated with the polyvinyl alcohol as the water-soluble polymer and cleaved/exfoliated in the aqueous coating composition, resulting in a gas barrier layer that has transparency and high gas barrier properties as in the instant invention, the Examiner maintains her position that the gas barrier layer taught by Kaminaga or Omura would inherently have luminance properties as recited in instant claims 1-4, particularly given that the claimed luminance properties are disclosed by the Applicant as being an indication of the dispersion and orientation of the layered mineral in the gas barrier layer; and hence, absent any clear evidence to the contrary with respect to the teachings Kaminaga or Omura, the claimed invention as recited in instant claims 1-6 would have been anticipated by Kaminaga or Omura.  Alternatively, one having ordinary skill in the art would have reasonably expected the gas barrier layer taught by Kaminaga or Omura to exhibit the same luminance properties as instantly claimed and hence the claimed invention as recited in instant claims 1-6 alternatively would have been obvious over the teachings of Kaminaga or Omura.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.  The Applicant argues that Tables 1 and 2 of the instant specification allegedly provide evidence against the PTO’s reliance on inherency theory with respect to the claimed luminance and standard deviation properties of instant claims 1-4, arguing that Examples 1-3 are formed using the exact same ingredients as in Comparative Examples 1-3, respectively, with the only difference being in how the inorganic layered mineral (C) was dispersed, i.e. with a bead mill disperser in the inventive examples vs. homogenizer in the comparative examples, resulting in Comparative Examples 1-3 having luminance/standard deviation properties outside the scope of instant claims 1-4 (see page 5 through first full paragraph on page 7 of the response filed 6/6/2022).  The Applicant states, “Thus, the data in Tables 1 and 2 provides evidence against the PTO’s reliance on inherency theory in view of the prior art references teaching the same ingredients”.  However, the Examiner respectfully disagrees and again notes, as discussed with Applicant’s Attorney during the telephone interview on 5/5/2022, that the inherency theory is not based on the prior art references simply teaching the same ingredients but on the structure of the gas barrier layer as taught by the prior art references wherein the water-swellable layered synthetic mica, as the inorganic layered mineral of preferred 10nm-100nm thickness, is intercalated with the polyvinyl alcohol as the water-soluble polymer and cleaved/exfoliated in the aqueous coating composition, forming a labyrinth structure or orderly distributed arrayed structure of dispersed, exfoliated, high-aspect-ratio crystal layers or platelets in the gas barrier layer resulting in a gas barrier layer that has transparency and high gas barrier properties as in the instant invention, a structure that the Examiner maintains, absent any clear and convincing evidence to the contrary, would inherently exhibit the same luminance/standard deviation properties as in the claimed invention or alternatively, would render the claimed luminance/standard deviation properties obvious to one having ordinary skill in the art, particularly given that said properties are an indication of the dispersion and orientation of the layered mineral in the gas barrier layer which the Examiner contends are the same in the cited prior art references as in the instant invention.  The Examiner also notes that based upon the much lower oxygen permeability properties of Comparative Examples 1-3, one skilled in the art would clearly recognize that the structure of the barrier layer of Comparative Examples 1-3 is not the same as the dispersed, oriented structure of inventive Examples 1-3, nor the same as the “more effective” labyrinth structure of Kaminaga (Paragraph 0075) or Omura (Paragraph 0077), and hence Applicant’s arguments that Comparative Examples 1-3 are allegedly evidence against the PTO’s reliance on inherency theory are not persuasive.
The Applicant also argues that the PTO has allegedly failed to establish that Kaminaga and Omura have the same structural properties as the claimed gas barrier film, arguing that allegedly none of the paragraphs cited in item 6 of the prior office action teaches the uniformity of dispersion and/or distribution of the inorganic layered mineral (C) in the gas barrier film (see last two paragraphs on page 7 of the response).  The Applicant states at the top of page 8, “Overall, both Kaminaga and Omura are [allegedly] both silent on how the inorganic layered mineral is dispersed in their films.  At the same time, both Kaminaga and Omura are concerned on how other ingredients of their compositions are dispersed.”  The Applicant specifically points to sections of Kaminaga and Omura that discuss the importance of dispersibility of other ingredients of the barrier layer but allegedly do not teach anything regarding dispersing the inorganic layered mineral, arguing that thus, the PTO cannot establish that the compositions of Kaminaga or Omura have the same structural properties, such as uniformity of distribution of the inorganic layered mineral (C) dispersed in the gas barrier film, as the instantly claimed invention.  
The Examiner respectfully disagrees and notes that contrary to Applicant’s arguments, Kaminaga and Omura are not “totally silent regarding dispersing its inorganic layered mineral” (C) or (E), respectively, and although the working examples of Kaminaga and Omura do not specifically detail the manner by which the inorganic layered mineral is dispersed in the coating liquid, as in the instant invention, to form the labyrinth structure in the gas barrier layer, both references clearly describe the dispersed, arrayed structure and the importance thereof.  For example, in terms of Kaminaga, the Applicant argues that Paragraphs 0074-0075, 0063, 0070 and 0087 as recited in item 6 of the Office Action as well as Paragraphs 0047, 0050, 0055, 0062, and 0067 which utilize words including “dispers” are allegedly silent with respect to the uniformity of dispersion and/or distribution of the inorganic layered mineral (C) in the gas barrier film and only emphasize the dispersion of ingredients (A) and (B).  However, Paragraphs 0074-0075 of Kaminaga describe the size/morphology of the inorganic layered mineral, which affects the structure thereof in the gas barrier layer and in turn the gas barrier properties (as well as the luminance/standard deviation properties), and the preferred use of water-swelling synthetic mica as the inorganic layered mineral given that water-swelling mica has high compatibility with respect to the aqueous polyurethane resin (A) and the water-soluble polymer (B), and more importantly, “has a high aspect ratio, compared to other water-swelling inorganic layered minerals, and thus, a labyrinth effect becomes more effective, in particular and high gas barrier properties of the gas barrier coating film formed of the water-based coating agent are exhibited” (emphasis added), wherein one skilled in the art would clearly recognize, particularly based upon the entire disclosure of Kaminaga, that a “more effective” labyrinth effect or arrayed structure of the water-swelling synthetic mica is a teaching of the uniformity of dispersion and/or distribution of the inorganic layered mineral (C) in the gas barrier film.  For example, in the background section of Kaminaga which describes the problem(s) to be solved by the invention, Kaminaga teaches that to improve gas barrier properties of a resin film, a composite resin film of a resin and an inorganic layered mineral has been proposed wherein in order to improve the gas barrier properties, “it is necessary that the inorganic layered mineral is arrayed on the inside of the film such that the inorganic layered mineral is orderly distributed” (Paragraph 0011), but that an aggregation force of the resin film or an adhesion force with respect to the base of the resin film decreases as the inorganic layered mineral was arrayed such that when the inorganic layered mineral was regularly distributed, it was extremely difficult to make a packaging material with both high gas barrier properties (e.g. resulting from the regularly distributed inorganic layered mineral in the film) and sufficient strength (Paragraph 0012).  Kaminaga teaches that by utilizing the combination of specific (A), (B) and (C) components in the coating composition as detailed throughout the disclosure, the resulting gas barrier film not only has excellent gas barrier properties, e.g. attributed to the more effective labyrinth effect or “orderly distributed” arrayed structure of the inorganic layered mineral in the gas barrier film, but also excellent gas barrier properties under a high humidity atmosphere, excellent adhesiveness between the coating film and the base, and excellent aggregation force of the gas barrier coating film (Paragraphs 0017-0023); overcoming various problems of known related art including impeding an even molecular array of the coating film by incorporating a crosslinking component (Paragraphs 0098-0105).  Additionally, Paragraph 0063 teaches that the water-soluble polymer is one that is able to intrude between unit crystal layers of the inorganic mineral and to be subjected to coordination or intercalation which is important from a structural standpoint in order to exfoliate or cleave the inorganic layered mineral into high-aspect-ratio thin layers or platelets of preferably 10nm to 100nm thickness; Paragraph 0070 describes the inorganic layered structure as one that has properties of absorbing water and swelling by coordinating water between the extremely thin unit crystal layers in order to swell in water and cleave which again is structurally important in order to provide the high-aspect-ratio mineral particles that form the labyrinth structure; and Paragraph 0087 is also directed to the intercalation between the unit crystal layers which again affects the exfoliation and resulting labyrinth structure of the high-aspect-ratio mineral particles in the gas barrier film; and although Paragraphs 0047, 0050, 0055, 0062, and 0067 are more directed to the dispersion of the polyurethane resin (A) and the water-soluble polymer (B), Paragraph 0067 clearly teaches that it is possible to evenly mix and disperse the polyvinyl alcohol and the other components, i.e. (A) and (C), and also teaches evenly mix the water-based coating agent, which includes (A), (B), and (C), with other components.  Further, Paragraphs 0033-0034 teaches the importance of the acid value of the polyurethane resin in a particular range from the standpoint of dispersibility of the polyurethane resin and other materials or dispersion stability of the coating agent in general; and Paragraphs 0051-0052 teaches the importance of the average particle diameter of the dispersion particles from the standpoint of even dispersibility of the dispersion particles and the other materials or dispersion stability of the coating agent in general.  Hence, the teachings of Kaminaga taken as a whole clearly describe a gas barrier film comprising exfoliated, high-aspect ratio synthetic mica present within the film in a regularly or orderly distributed array structure providing a more effective labyrinth effect as in the instant invention.
Omura similarly discloses: that the inorganic layered mineral is a water-swellable synthetic mica having a high aspect ratio to more effectively exert a labyrinth effect (Paragraph 0077) and that in such gas barrier films, the inorganic layered mineral is orderly distributed and arranged in order to improve gas barrier properties (Paragraph 0009); the importance of the acid value in obtaining uniform dispersibility of the aqueous polyurethane resin and other materials and dispersion stability in general of the coating agent (Paragraph 0039); the importance of the average particle size of dispersed particles on the uniform dispersibility of dispersed particles and other materials and dispersion stability in general of the coating agent (Paragraph 0057); the selection of a water-soluble polymer that can be inserted or intercalated between the unit crystal layers of the inorganic layered mineral (Paragraph 0066); the importance of the compounding ratios to provide a uniform layer (Paragraph 0099); and more particularly, the importance of the average particle size and thickness ranges of the inorganic layered mineral so that the inorganic layered mineral “can be easily uniformly arranged in the gas barrier layer” (Paragraph 0076).  Hence, contrary to Applicant’s arguments, Omura does teach uniformity of distribution of the inorganic layered mineral and that the resulting structure comprising the exfoliated synthetic mica more effectively exerts a labyrinth effect as in the instant invention.
Further, in terms of Applicant’s arguments that the working examples of Kaminaga and Omura broadly disclose that the components are allegedly “just mixed” with no specific details on how the inorganic layered mineral is (exfoliated and) dispersed in order to obtain the labyrinth structure or uniformity of distribution of the inorganic layered mineral in the gas barrier film, the Examiner takes the position that exfoliation and dispersing of inorganic layered mineral, particularly swellable synthetic mica as utilized in Kaminaga or Omura is well within the skill level of one having ordinary skill in the art before the effective filing date of the claimed invention, particularly given that both Kaminaga and Omura discuss such an orderly distributed structure in the background section and specifically discuss intercalating and swelling of the swellable mica.  It is also noted that although inventive Examples 1-3 utilize a bead mill disperser to obtain the claimed uniformity of distribution of the inorganic layered mineral dispersed in the gas barrier film as measured using luminance/standard deviation properties, versus a homogenizer as utilized for Comparative Examples 1-3 which do not exhibit the luminance/standard deviation properties as argued by the Applicant, one having ordinary skill in the art would clearly recognize that a barrier film containing inorganic layered mineral particles uniformly dispersed therein to provide a labyrinth structure as in the instant invention is not exclusive to a bead mill disperser as utilized in the inventive examples as evidenced by Tatsuta (US2002/0135728) which discloses a similar orderly arrangement or labyrinth structure of swelled, dispersed inorganic layered mineral in a gas barrier film wherein the dispersing method for producing the coating solution for forming the gas barrier film may be conducted by various mills including a visco mill as in Applicant’s Examples 1-3 or homogenizer as utilized in Applicant’s Comparative Examples 1-3 (Entire document, particularly Paragraphs 0010-0011 and 0071).  More specifically, Tatsuta discloses a display substrate, particularly for use as a display substrate superior in optical isotropy, comprising a plastic film and a gas barrier layer provided thereon, wherein the gas barrier layer contains an inorganic layered compound, particularly water-swellable micas as in the teachings of Kaminaga or Omura and the instant invention, which are cleft into a great many laminas and dispersed in a polymer matrix in directions almost perpendicular to the thickness direction of the gas barrier layer providing a tortuous path for gas molecules to travel to pass through the gas barrier layer, i.e. a labyrinth effect as in Kaminaga or Omura and the instant invention, and wherein the gas barrier layer is formed by swelling the inorganic layered compound in a solvent such as water and the swelled inorganic layered compound is dispersed with a disperser to obtain a dispersed liquid that is then added to the polymer and applied onto the plastic film, e.g. as in Kaminaga or Omura and the instant invention (Tatsuta: Entire document, particularly Abstract; Paragraphs 0010-0011, 0024, 0067-0068 and 0075-0076).  Tatsuta specifically recites, “Various mills for dispersion by direct, mechanical power, high-speed stirring dispersers that have high shearing power, and dispersers that apply superhigh ultrasonic energy may be used as the disperser. Specifically, a ball mill, a sand grinder mill, a visco mill [as utilized in inventive Examples 1-3], a colloid mill, a homogenizer [as utilized in Comparative Examples 1-3], a dissolver, a Polytron, a homomixer, a homoblender, a Keddy mill, a jet agitator, a capillary emulsifying apparatus, a liquid siren, an electromagnetic skewing ultrasonic wave generator, and an emulsifying apparatus equipped with a Paulman whistle may be mentioned as the disperser” (Paragraph 0071).  Thus, although the Applicant argues that the inventive examples are produced utilizing a bead mill disperser while the comparative examples which do not exhibit the claimed luminance/standard deviation properties are produced utilizing a homogenizer, it is noted that the resulting uniform labyrinth structure of inventive Examples 1-3 as with the teachings of Kaminaga or Omura which have high barrier properties is not exclusive to a gas barrier layer produced by a bead mill disperser.
Thus, absent any clear and convincing evidence to the contrary, the Examiner maintains her position that the claimed invention of instant claims 1-6 is anticipated by, or alternatively, rendered obvious over the teachings of Kaminaga or Omura for the reasons discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 21, 2022